Citation Nr: 1513350	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-18 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension claimed as the result of herbicide exposure.  

2.  Entitlement to service connection for a sleep disorder to include obstructive sleep apnea.  

3.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1970 to November 1973.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) which, in pertinent part, denied both service connection for hypertension and sleep apnea and an increased disability evaluation for the Veteran's PTSD.  In July 2012, the RO denied a TDIU.  In April 2014, the RO, in pertinent part, granted a temporary total rating under the provisions of 38 C.F.R. § 4.29 for the Veteran's PTSD for the period from December 9, 2013, to February 28, 2014.  In February 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  
The Board has reframed the issues on appeal in accordance with the Court decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In December 2014, the Veteran submitted a claim for service connection for a heart disorder to include congestive heart failure.  In February 2015, the Veteran submitted an informal claim for a temporary total rating under the provisions of 38 C.F.R. § 4.29 for his PTSD.  The issues have not been adjudicated and are REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for both hypertension and a sleep disorder to include obstructive sleep apnea is warranted as secondary to his service-connected PTSD.  In the alternative, he advances that hypertension was manifested as the result of his presumed herbicide exposure while in the Republic of Vietnam.  He contends further that the record supports assignment of an evaluation in excess of 50 percent for his PTSD and/or a TDIU as that his PTSD and other service-connected disorders render him unemployable.  

All Issues

In a July 2012 written statement, the Veteran advanced that he was "Social Security disabled."  At the February 2015 Board hearing, the Veteran testified that he was in receipt of Social Security Administration (SSA) disability benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In February 2015, additional VA clinical documentation dated between February 2014 and February 2015 was incorporated into the record.  In March 2015, the reports of a March 2015 VA heart examination and a March 2015 VA PTSD examination were incorporated into the record.  The AOJ has not considered the additional relevant evidence.  The Veteran has not waived AOJ consideration of the additional evidence.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior AOJ review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans vs. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Hypertension

In an undated written statement received in April 2012, the Veteran advanced that service connection for hypertension is warranted secondary to his presumed in-service herbicide exposure.  

The report of a June 2008 VA examination states that the Veteran was diagnosed with essential hypertension.  The examiner commented that there was "no apparent association with PTSD."  The examiner did not address the relationship, if any, between the Veteran's hypertension and either his presumed in-service herbicide exposure and/or service-connected disabilities other than PTSD.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board concludes that further VA examination is required.  


TDIU

The Veteran's entitlement to service connection for a heart disorder to include congestive heart failure is inextricably intertwined with the issue of a TDIU as entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, adjudication of the issue of TDIU is deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's claim for incorporation into the record.  

2.  Schedule the Veteran for a VA evaluation in order to determine the nature and etiology of his hypertension.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to the following:

a) whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's hypertension had its onset during active service; is related to the Veteran's presumed in-service herbicide exposure while in the Republic of Vietnam; and/or otherwise originated during active service?
b) whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's hypertension was caused by his PTSD and other service-connected disabilities?
c) whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's hypertension was aggravated (increased in severity beyond its natural progression) by his PTSD and other service-connected disabilities?

Service connection is currently in effect for PTSD, diabetes mellitus, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

3.  Adjudicate the issue of the Veteran's entitlement to service connection for a heart disorder to include congestive heart failure.  The Veteran should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is both a notice of disagreement and a substantive appeal as to that issue.  

4.  Then readjudicate the Veteran's appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

